 384DECISIONSOF NATIONAL LABOR.RELATIONS BOARDWilson & Toomer Fertilizer CompanyandInternational Chemi-calWorkers Union,AFL-CIO,Petitioner.Case No. 12-RC-384.March 25, 1959SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Board Decision and Direction of Election 1issuedon December 19, 1958, an election by secret ballot was conducted onJanuary 15, 1959, under the direction and supervision of the Re-gional Director for the Twelfth Region of the National Labor Rela-tions Board among the employees in the unit therein found appro-priate.Following the election, the parties were furnished a tally ofballots which showed that of approximately 151 eligible voters, 126cast ballots for the Petitioner, and 21 cast ballots against the Peti-tioner.Seven ballots were challenged, a number insufficient to affectthe results of the election.No void ballots were cast.On January 20, 1959, the Employer filed timely objections to theelection, consisting of two objections.Pursuant to the Board's Rulesand Regulations, the Regional Director investigated the objectionsand on February 3, 1959, issued and duly served upon the partieshis report on objections. In his report the Regional Director recom-mended that the objections be overruled, and the Petitioner certifiedas the representative of the employees in the unit formed appropriateby the Board.On February 11, 1958, the Employer filed timelyexceptions to the Regional Director's report on objections.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :As the appropriateness of the unit was fully litigated and con-sidered by the Board we do not deem it necessary to reconsider itand, in agreement with the Regional Director's recommendation, weshall overrule the Employer's first objection.As the alleged threatening letters were received by employeesprior to the date of Board's Decision and Direction of Electionherein, in accord with Board policy the parties are estopped fromprotesting such conduct in this postelection proceeding.2Accord-ingly, in agreement with the Regional Director's recommendation, weshall overrule the Employer's second objection.iUnpublished.2 TheGreat Atlantic and Pacific Tea Company,101 NLRB1118; andF.W. WoolworthCo., 109 NLRB 1446.123 NLRB No. 46. BLUDWORTH CONSTRUCTION COMPANY, INC.385As the Petitioner received a majority of the valid votes cast inthe election, we shall certify it as representative of the employees inthe appropriate unit.[The Board certified International ChemicalWorkers Union,AFL-CIO, as the designated collective-bargaining representative ofthe employees in the appropriate unit which includes all productionand maintenance employees at the Employer's Jacksonville, Florida,,Wilson & Toomer Fertilizer plant, excluding all production andmaintenance employees of Florida Agricultural Supply Company,,office clerical employees, technical and professional employees, allmanagement employees, guards, and supervisors as defined in theAct.]Bludworth Construction Company, Inc.andSeafarers' Inter-national Union of North America, Atlantic and Gulf District,Harbor and Inland Waterways Division,AFL-CIO.Case No.-39-CA-682.March 26, 1959DECISION AND ORDEROn June 16, 1958, Trial Examiner Reeves R. Hilton issued his.Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefrom,and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices as alleged in the complaint and recommended thatthese allegations of the complaint be dismissed. . Thereafter, the.Respondent filed exceptions to the Intermediate Report and a sup-.porting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings, except as noted hereinafter, are hereby affirmed.The.Board has considered the Intermediate Report, the exceptions andbrief, and the entire record in this case, and hereby adopts the-findings, conclusions, -and recommendations of the Trial Examiner,only to the extent consistent with our decision herein.1.The Trial Examiner found that the Respondent violated Section8 (a) (1) of the Act by,interalia,(a) interrogating Collier concerning-his union activities, and (b) urging him to quit if he were dis-.123 NLRB No. 40.508889-60vol.123-26